Spain, J.
(concurring in part and dissenting in part). In reaching its decision that plaintiffs are entitled to summary judgment on the Labor Law § 240 (1) claim, the majority concludes that the statute was designed to prevent the type of accident which caused plaintiff Anthony Roberts’ injury. Inasmuch as we interpret Corey v Gorick Constr. Co. (271 AD2d 911) as warranting a contrary determination, we respectfully dissent solely on that issue.
To be entitled to summary judgment on their Labor Law § 240 (1) claim, it was incumbent upon plaintiffs to establish that the alleged injuries were caused by the type of elevation-related hazard contemplated by that statute — perils which, as the majority recognizes, “are limited to such specific gravity-related accidents as falling from a height or being struck by a falling object that was improperly hoisted or inadequately secured” (Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 501). Not all injuries resulting from falling objects result in Labor Law § 240 (1) liability inasmuch as “a violation óf the statute cannot ‘establish liability if the statute is intended to protect against a particular hazard, and a hazard of a different kind is the occasion of the injury’ ” (Rocovich v Consolidated Edison Co., 78 NY2d 509, 513, quoting DeHaven v Rockwood Sprinkler Co., 258 NY 350, 353). In our view, the activity which caused the injury — the planned dropping of the asbestos to an area of the floor cleared of workers — is not the type of hazard against which the statute was designed to protect.
*795In Corey v Gorick Constr. Co. (supra), decided by this Court after Supreme Court rendered its decision in this case, we held that Labor Law § 240 (1) was inapplicable where a descending beam struck the plaintiff after it had been purposefully released to a targeted site from a backhoe in accordance with a demolition plan. There, we stated that “[c]ritically * * * the beam did not fall as a result of an improper or defective mechanism in the backhoe’s hoisting and clamping equipment; rather, the backhoe and its hoisting mechanism performed as intended to complete the task at hand, permitting the beam to be purposefully released so that it would forcefully fall to the ground and shed any debris” (id., at 913).
As with the beam in Corey, here the asbestos was, as planned, purposefully released and allowed to fall to a targeted area below that had been cleared of workers. Unlike an injury caused by an object that is inadvertently dropped or released in some unexpected and preventable manner striking a worker below, the asbestos removal which resulted in Roberts’ injury was accomplished precisely as intended. There is no suggestion that the release of the piece of material which struck Roberts was either premature or delayed, or that the nature of its descent to the floor below was otherwise unplanned.
Moreover, the chosen methodology of removing the asbestos i.e., allowing the asbestos to fall directly to the unoccupied floor rather than utilizing netting or some other device to prevent its free fall, does not automatically give rise to a Labor Law § 240 (1) cause of action. In this respect, we disagree with the majority’s conclusion that “any number of the safety devices enumerated in the statute, had they been furnished, would have prevented the dangerous free fall of the asbestos without unduly impeding the progress of the work that Roberts and his co-workers were engaged in at the time of the accident.” As we recognized in Corey, the statute “does not require that a particular methodology be employed to move materials or equipment at a construetion/demolition site” {id., at 913). Here, the project required that the asbestos be transferred from the tanks to the floor below. Rather than implementing some device to lower the asbestos, piece by piece, the contractor was entitled to opt to clear the area of workers — thus eliminating any elevation-related hazard associated with the task to workers below — and simply allow the asbestos to fall to the floor and, only then, allow the clean-up crew back in the area. To mandate the use of a Labor Law § 240 (1) safety device under such circumstances would unduly interfere with — and fail to recognize the complexity of — judgment calls made at a *796construction/demolition site concerning the most practical way to accomplish a task.
The First Department cases on which the majority relies in support of the proposition that whether or not an object is intentionally released is not relevant to the Labor Law § 240 (1) analysis are analytically distinguishable. Each case involves plaintiffs injured by falling objects while working in an area where they were expected to be to accomplish the contemplated task, i.e., the projects, as planned, subjected them to the risks of being struck by falling objects that were inadequately or improperly secured (see, Campanella v St. Luke’s Roosevelt Hosp., 247 AD2d 294; Brust v Estee Lauder, 184 AD2d 474).
Here, by contrast, it is undisputed that the project plan did not call for Roberts to be in the vicinity of the dropped materials or subject him to the risks of being struck by a fallen object and, in that sense, he was not injured while performing an elevation-related task or by an object that was “improperly hoisted or inadequately secured” (Ross v Curtis-Palmer HydroElec. Co., 81 NY2d 494, 501, supra; see, McGuire v Independent Cement Corp., 255 AD2d 646, 649) so as to trigger the strict liability of Labor Law § 240 (1). Rather, the incident was initiated by the alleged failure to keep workers out of the drop site which, in our view, implicates principles of negligence which have no place in this strict liability statutory claim (see, Zimmer v Chemung County Performing Arts, 65 NY2d 513, 523).
Accordingly, we would conclude that defendants are entitled to summary judgment on the Labor Law § 240 (1) claim.
Cardona, P. J., concurs. Ordered that the order is affirmed, without costs.